Citation Nr: 1454985	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-16 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to March 1993.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.     

The Veteran presented testimony before the Board in October 2014; the transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD; a VA psychiatrist has confirmed that the Veteran's PTSD is related to fear of hostile military or terrorist activity. 

2.  Migraine headaches are due the Veteran's period of active military service


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014);      38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD and migraine headaches, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as psychoses, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under 
§ 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claims shall be granted. 38 C.F.R. § 3.102. 

First, the Veteran is claiming entitlement to service connection for PTSD.  Specifically, he contends, through statements and testimony before the Board, the condition is the result of seeing dead bodies (decomposing and mutilated) while performing duties as a combat signaler in Kuwait and Iraq.  He further elaborated that after witnessing such death and destruction he began to drink heavily and was discharged from service as a result of misconduct.     

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran's service personnel records, including his DD Form 214, confirm that he served in Southwest Asia from December 1990 to August 1991.  His primary specialty was as a combat signaler.  The Veteran was awarded the Southwest Asia Service Medal with three bronze stars and the Kuwaiti Liberation Medal, among others, for his service.  The DD-214 confirms the Veteran was discharged under honorable conditions (general) for a pattern of misconduct.  Thus, his statements as to military stressors are consistent with the circumstances of his service.  

VA treatment records dated in January 2008 show the Veteran reported seeing dead bodies and body parts during his Southwest Asia service.  He informed the psychiatrist that in addition to seeing decomposing bodies, he was shot at a few times.  He reported becoming socially isolated and depressed, as well as suffering from nightmares, hypervigilance, avoidance behavior, hyperstartle response, and anger after service.  He informed the provider that he drank heavily and was involved in a drinking under the influence (DUI) motor vehicle accident.  Thereafter, he stopped drinking.  The provider instructed to rule out PTSD.  In March 2008, the Veteran had a positive PTSD screen related to combat experiences.  

In January 2009, the Veteran was diagnosed with PTSD by a VA treatment provider related to experiences in a war/war zone (i.e. hostile military or terrorist activity), to include seeing dead bodies.  He stated that he had not seen death before and had gone into the military right after high school and it was a "pretty scary time."   

The Veteran has been diagnosed with PTSD by a VA psychiatrist who has confirmed that the Veteran's PTSD is related to fear of hostile military or terrorist activity.  This suffices as evidence of a nexus between his PTSD and an in-service stressor.  

The Board is cognizant that the December 2012 VA examiner stated that the Veteran did not meet the full criteria for PTSD; however, the Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record (January 2009 VA psychiatrist opinion and service personnel records confirming  his duties as a combat signaler in Southwest Asia).  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

After considering all the evidence of record, including the Veteran's testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Service connection for PTSD will therefore be granted.

With regard to the migraine headache claim, the Veteran's service treatment records show that he complained of headaches  in May 1992 and December 1992 (after minor head trauma).  The Veteran testified that he has had continued problems with headaches since his discharge from service; the Board finds his testimony credible.   VA treatment records offer a diagnosis of migraine headaches and will therefore suffice as evidence of a nexus between the current headaches and that shown during active service.   

After considering all the evidence of record, including the Veteran's testimony, the Board finds that the evidence is at least in relative equipoise.  Resolving any doubt in the Veteran's favor, service connection for migraine headaches is also warranted. 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for migraine headaches is granted. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


